May 6, 1914. The opinion of the Court was delivered by
The defendants were indicted jointly for assault and battery with intent to kill, and were convicted of assault and battery of a high and aggravated nature. They appealed from the sentence of the Court, on exceptions which will be reported.
First exception. The only error assigned by this exception is that his Honor, the presiding Judge, failed to charge an additional proposition of law, which was not requested. It is not necessary to cite authorities to show that this exception cannot be sustained.
Second exception. This exception is also overruled, for the reason that there was not a request for his Honor, the Circuit Judge, to charge the proposition therein mentioned.
Third exception. In the first place, the exception fails to show what the Circuit Judge charged in regard to the law of mutual combat, but, waiving such objection, it has not been made to appear that the charge was prejudicial to the rights of the defendants.
Appeal dismissed. *Page 444